                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

DIAMOND RESORTS CORPORATION,                           )
a Maryland corporation,                                )
                                                       )
                Plaintiff,                             )
                                                       )
v.                                                     )     Case No.: 6:18-cv-03053-MDH
                                                       )
MUTUAL RELEASE CORPORATION a/k/a                       )
417 MRC LLC, a Missouri limited liability              )
Company; DAN CHUDY, an individual;                     )
MATTHEW TUCKER, an individual;                         )
JOSEPH DICKLEMAN, an individual;                       )
THERESE BROOKE PIAZZA, an individual;                  )
NATHANIEL TYLER, an individual; SHELIA                 )
WOOD, an individual; CLS, INC. d/b/a ATLAS             )
VACATION REMEDIES and also d/b/a                       )
PRINCIPAL TRANSFER GROUP, a Missouri                   )
corporation; DONNELLY SNELLEN, an                      )
individual; and JASON HEMINGWAY, an                    )
individual,                                            )
                                                       )
                Defendants.                            )

    DEFENDANT JASON HEMINGWAY’S SUPPLEMENTAL RESPONSES TO
PLAINTIFF’S FIRST INTERROGATORIES TO DEFENDANT JASON HEMINGWAY

        COMES NOW Defendant Jason Hemingway, and for his supplemental responses to

Plaintiff’s first interrogatories states as follows:

1. Please state the name, address, phone number and title, if applicable, of all persons

     furnishing information or otherwise assisting in the preparation of the Answer to these

     Interrogatories.

RESPONSE: Jason Hemingway. I may be contacted through my attorney, M. Scott

Montgomery, 901 E. St. Louis Street, Suite 1200, Springfield, MO 65806, 417-887-4949; human

male.


                                                                                           Exhibit A

        Case 6:18-cv-03053-MDH Document 146-1 Filed 02/27/19 Page 1 of 4
2. Please identify any and all business entities in which you have an ownership interest, when

    you acquired that interest, describe the type of services each entity provides, and state

    whether any other named Defendant in this action owns, works for, or otherwise provides

    services to that entity.

RESPONSE: Objection - overly broad, irrelevant, unlikely to lead to discovery of admissible

evidence, and served upon me pursuant to Rules of Civil Procedure of the State of Florida.

Without waiving said objection, ITGOE, LLC, August 2018, retail sales shops having absolutely

nothing to do with timeshares or timeshare exits, Donnelly Snellen is the manager; H & M

Rentals, LLC, April 2018, real estate acquisition and management, no other defendant owns,

works for, or otherwise provides any services to that entity; 417 Print Shop LLC, August 2018,

printing for hire, no other defendant owns, works for, or otherwise provides any services ;

Principal Transfer Group, LLC, October 2017, timeshare transfer, no other defendant owns,

works for, or otherwise provides services; Capital Transfer Group, Inc., formed July 2017,

dissolved February 2018, no business ever conducted, no other defendant owns, works for, or

otherwise provides services.



3. Please identify all payments you have received from any of the defendants in the action since

    January 1, 2018, and for each payment, state who paid you and what services you provided

    in exchange for the payment.

RESPONSE: No Defendant has made a payment to me.




       Case 6:18-cv-03053-MDH Document 146-1 Filed 02/27/19 Page 2 of 4
4. Please identify each Diamond customer who you have represented in connection with their

      timeshare contract and for each customer provide the date they hired you, what result you

      obtained for that customer (ex. negotiated cancellation of the contract, contract was

      foreclosed, contract or deed transferred to another party, etc.), the date that result was

      obtained, the amount you were paid by the customer, and if a deed or contract was

      transferred to another party, identify that party.

RESPONSE: I haven’t represented any Diamond customers. I am currently the sole owner of the

membership units of Principal Transfer Group, LLC, which has not been sued in this case, but

has been sued by the Shutts Bowen attorneys in Florida. This LLC has done work to attempt to

effect the transfer of timeshares owned by Diamond owners. No customer has hired me and no

results were obtained. No amounts were paid to me. No deeds or contracts were transferred by

me.



5. If you have referred any timeshare owners to another person or entity that provides services

      related to timeshares, please identify the person referred and to whom they were referred,

      including for each their name and last known address and phone number. The answer should

      include each law firm, attorney, person, or other entity that provides any services related to

      timeshares.

RESPONSE: I have not referred anyone. To the extent that this interrogatory refers to

communications between me and my attorneys, I object and assert the attorney-client privilege.



6. State whether you have ever been convicted of any crime, and if so, for each conviction,

      provide (a) the court in which the charges were brought, including the case no.; (b) the




         Case 6:18-cv-03053-MDH Document 146-1 Filed 02/27/19 Page 3 of 4
   charge(s); (c) the charges you were convicted of; and (d) the sentence, fine, or other

   punishment imposed. Conviction should be construed to include any plea agreements.

RESPONSE: Yes

      (a) Circuit Court of Christian County

      (b) Stealing over $25,000.

      (c) Same as (b)

      (d) 120-day shock, 10-year backup




      Case 6:18-cv-03053-MDH Document 146-1 Filed 02/27/19 Page 4 of 4
